Citation Nr: 1641777	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from July 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

During the period of the appeal, in a November 2011 rating decision, the RO granted a temporary evaluation of 100 percent for the Veteran's service-connected PTSD, effective April 18, 2011, because of hospitalization over 21 days.  An evaluation of 50 percent was assigned from July 1, 2011.  In a November 2011 notice of disagreement, the Veteran reported that he disagreed with the 50 percent evaluation assigned.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (noting that it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).  The claim now concerns whether a rating in excess of 50 percent was warranted from July 1, 2011.

The issue of entitlement to a disability rating in excess of 70 percent for PTSD, from June 14, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From June 14, 2011, the Veteran's PTSD symptoms have approximated at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and persistent delusions or hallucinations.  





CONCLUSION OF LAW

The criteria for at least a disability rating of 70 percent, effective June 14, 2011, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2013 VA examination report, the Veteran was diagnosed with PTSD; major depressive disorder, recurrent, moderate; and polysubstance abuse.  The examiner noted that the Veteran's symptoms of PTSD, major depressive disorder, and polysubstance dependence intertwine such that clear differentiation could not be made.  The VA examiner noted that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and persistent delusions or hallucinations.  These symptoms, particularly the findings regarding delusions and hallucinations, demonstrate that the assigned 50 percent evaluation is insufficient, and a higher evaluation of at least 70 percent is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  The Board notes that the Veteran was hospitalized for his PTSD from April 18, 2011 to June 14, 2011, and was assigned a temporary total evaluation of 100 percent for that time period.  A disability rating of 70 percent is assigned thereafter.  The question of whether an even higher evaluation is warranted will be addressed on remand.

Given the partially favorable disposition of the claim for an increased disability rating in excess of 50 percent, and remanding the issue of whether a disability rating in excess of 70 percent is warranted, the Board finds that sufficient notification and development action needed to fairly adjudicate this claim has been accomplished.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).


ORDER

A disability rating of 70 percent, is granted for PTSD, effective June 14, 2011, subject to the laws and regulations governing monetary benefits.


REMAND

Despite granting the Veteran an increase in his service-connected PTSD to 70 percent effective, June 14, 2011, the Board notes that the last VA examination he had to evaluate his service-connected PTSD was in October 2013.  This examination is approximately three years old and does not contain sufficiently specific information to ascertain the full extent of any social and occupational impairment due to PTSD.  A new VA examination is necessary to determine if a disability rating in excess of 70 percent is warranted.

The Board also notes that the most recent VA treatment reports of record were obtained in February 2015, and updated records should be requested.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected PTSD.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his service-connected PTSD.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings should be reported in detail in a typewritten report.  

The examiner is asked to:

a. Determine all subjective complaints and objective symptoms associated with the Veteran's service-connected PTSD.

b. Specifically address the degree of social and occupational impairment caused by the Veteran's PTSD, citing to examples as warranted.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


